Claims 1-6, 11-14, and 19-24 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a rotation angle limiting mechanism comprising: a rotor configured to perform at least one revolution centered on a predetermined rotation axis, in a configuration where the rotor is affixed to a support that is connected to a plurality of cables, the rotor comprising a projecting pin on an upper surface thereof, a longitudinal axis of the projecting pin extending along a direction parallel to the predetermined rotation axis; a driver connected to the rotor and causing the rotor to perform normal rotation in a first direction, and to perform reverse rotation in a second direction that is a reverse direction of the first direction; and a rotation angle limiter that: oscillates in a state of contact with the rotor when the rotor is performing normal rotation in the first direction, and limits normal rotation in the first direction that is greater than or equal to a first predetermined angle, and oscillates in a state of contact with the rotor when the rotor is performing reverse rotation in the second direction, and limits reverse rotation in the second direction that is greater than or equal to than a second predetermined angle, wherein the projecting pin is configured to contact the rotation angle limiter; a first sensor that is blocked by the rotation angle limiter oscillating in the first direction; a second sensor that is blocked by the rotation angle limiter oscillating in the second direction; and a controller that stops the normal rotation of the rotor in the first direction when the first sensor is blocked, and stops reverse rotation of the rotor in the second direction when the second sensor is blocked, wherein the controller: rotates the rotor in the second direction to a predetermined rotation position during initialization operations after powering on a device in which the rotation angle limiting mechanism is installed; when the second sensor is not blocked until the rotor is rotated to the predetermined rotation position, rotates the rotor that is positioned in the predetermined rotation position in the first direction to position the rotor at a reference position; and when the second sensor is blocked during rotation toward the predetermined rotation position, rotates the rotor, for which rotation in the second direction is stopped, in the first direction to position the rotor at the predetermined rotation position, and then further rotates the rotor in the first direction to position the rotor inter alia, a controller that rotates the rotor in the second direction to a predetermined rotation position during initialization operations after powering on a device in which the rotation angle limiting mechanism is installed; when the second sensor is not blocked until the rotor is rotated to the predetermined rotation position, rotates the rotor that is positioned in the predetermined rotation position in the first direction to position the rotor at a reference position; and when the second sensor is blocked during rotation toward the predetermined rotation position, rotates the rotor, for which rotation in the second direction is stopped, in the first direction to position the rotor at the predetermined rotation position, and then further rotates the rotor in the first direction to position the rotor at the reference position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656